The Disciplinary Review Board having filed with the Court its decision in DRB 17-156, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a), MARK JOHNS of HORSHAM, PENNSYLVANIA, who was admitted to the bar of this State in 2001, should be suspended from the practice of law for a period of three months based on discipline imposed in Pennsylvania for unethical conduct that in New Jersey constitutes violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to protect a client's interests on termination of the representation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
**80It is ORDERED that MARK JOHNS is suspended from the practice of law for a period of three month and until the further Order of the Court, effective May 21, 2018; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.